Citation Nr: 0621191	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
deceased spouse did not have the requisite military service 
to establish basic eligibility for VA benefits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service department has certified that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's deceased spouse did not have the requisite 
service to render him or his surviving spouse basically 
eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a), does not apply in the instant 
case.  The only issue before the Board is whether the 
appellant had qualifying service for the benefits sought.  
Because qualifying service and how it may be established are 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000). 

The record shows that in April 2004 the appellant submitted 
an application for VA benefits, claiming that her deceased 
spouse had active service during World War II, beginning in 
August 1941.  In support of her claim, she submitted various 
documents from the Armed Forces of the Philippines 
purportedly showing service in the Commonwealth Army of the 
Philippines.  In the record, there is also a May 1946 
affidavit signed by two persons noting that they served with 
the appellant's spouse.

The RO forwarded the information regarding the appellant's 
deceased spouse to the service department, requesting 
verification of the claimed military service.  The service 
department responded that the appellant's deceased spouse did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

The appellant claims that her spouse's military service meets 
the requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released there from under conditions 
other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  She submits that the documentation supplied by the 
Armed Forces of the Philippines is adequate evidence to prove 
that her spouse had qualifying service.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  Specifically, the 
documents are not acceptable evidence under 38 C.F.R. § 3.203 
as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that 
the appellant's deceased spouse did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

The determination that VA is bound by the certification of 
the service department in this case is confirmed by the 
language of 38 C.F.R. § 3.41.  38 C.F.R. § 3.41 dictates that 
for a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
forces.  

In addition, the Court has held that the findings by the 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 
340 (1997); Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115 (1993).  The Board has 
carefully reviewed the appellant's statements and the 
affidavits submitted regarding military service in World War 
II.  In the absence of qualifying service, however, such 
evidence is immaterial.  Consequently, the law is dispositive 
in this case and the claim must be denied due to an absence 
of legal entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility for VA death benefits is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


